DETAILED ACTION
	For this Office action, Claims 1-10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6, which is dependent only on Claim 1, recites “a third line” and “a second flow-directing valve”.  Since Claim 6 is dependent on Claim 1, and a second line and a first flow-directing valve are introduced in Claim 2, the claim is considered indefinite because the claim language is unclear whether the third line and the second flow-directing valve of Claim 6 need to be considered in combination with the second line and first flow-directing valve of Claim 2 to read on the claim.  This distinction is important, since prior art that reads on Claim 2 could also read on Claim 6 without any requiring any further features or elements.  Applicant is urged to address this issue in the response to this office action, wherein amending the dependency of Claim 6 or amending the claim language of said 
	Claims 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7, upon which Claims 8-10 are dependent, recites the limitation “the flow-directing valve”, which lacks established antecedent basis.  Applicant is urged to address this issue in the response to this office action.  
	Claims 8-10 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 8, 9 and 10 respectively recite “the actual condition of the refrigerant”, “the actual physical state of the refrigerant” and “the actual electrical conductivity”; however, these limitations are considered indefinite because it is not clear what may be considered “actual” conditions, physical states or conductivities that may be acquired to read on the claims.  The limitations also lack established antecedent basis.  Applicant is urged to address these issues in the response to this office action, wherein 
Claim 10 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 10 recites “the second flow-directing valve” and “the third line”, both of which lack established antecedent basis.  Applicant is urged to address this issue in the response to this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer et al. (herein referred to as “Heidemeyer”, US Pat Pub. 2019/0040819; found in IDS filed 10/06/2020) in view of Moorey et al. (herein referred to as “Moorey”, US Pat Pub. 2007/0199875).
	Regarding instant Claim 1, Heidemeyer discloses a refrigerant filtration system for a fluid injection of an internal combustion engine (Abstract; Paragraph [0002]; Paragraph [0003]; system for delivering water/coolant/refrigerant to an internal combustion engine via injection), said filtration system comprising:  a fluid reservoir assembly provided with at least one fluid inlet port and a first reservoir to receive a refrigerant in a raw state (Figure 1; Paragraph [0027]; reservoir 1 and filling pipe 2 for water); at least one filter medium comprising a filter inlet portion and a filter outlet portion, so that the filter medium inlet portion is in fluid association with the first reservoir to receive the refrigerant (Figure 1; Paragraph [0030]; feed line 4 provides an inlet portion for filter cartridge 12 and fluid communication with reservoir 1; outlet provides outlet portion); a first refrigerant conveying line provided with a first end associated with 
	While Heidemeyer discloses a return line for return of filtered water to the reservoir (Figure 1; Paragraph [0028]; return line 9), the reference is silent on a second reservoir associated with the filter medium outlet portion.
	Moorey discloses a portable water purification system in the same field of endeavor as Heidemeyer, as it solves the mutual problem of treating water via filtration (Abstract).  Moorey further discloses a reservoir for storing water after filtration before distribution using pumps and associated lines for storing the water after filtration (Paragraph [0133]; storage tank that is provided with pumps for distribution).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid reservoir assembly and first line of Heidemeyer by further including within the first line a second reservoir provided with a fluid outlet port as taught by Moorey because Moorey discloses such a reservoir stores the water after filtration (Moorey, Paragraph [0133]).
	Regarding instant Claim 2, Claim 1, upon which Claim 2 is dependent, has been rejected above.  The combined references further disclose wherein the refrigerant filtration system comprises a second line to convey the refrigerant (Heidemeyer, Figure 1; Paragraph [0028]; return line 9), said second line comprising a first end associated with the first line (Heidemeyer, Figure 1; Paragraph [0028]; inlet of return line 9 associated with line 4 downstream of filter cartridge 12), a second end associated with 
	Regarding instant Claim 3, Claim 2, upon which Claim 3 is dependent, has been rejected above.  The combined references further disclose wherein the second line comprises at least one first flow-directing valve placed to allow the refrigerant to be conveyed by the first line to the first end to be delivered to the fluid injection system if the internal combustion engine is running and to allow the refrigerant to be conveyed by the second line to the second end to be delivered to the first reservoir if the internal combustion engine is switched off (Heidemeyer, Figure 1; Paragraph [0028]; multiway valve 14 controls flow between return line 9 and feed line 4, closing of return line pathway forces flow through feed line 4 and nozzles downstream; valve may also operate in times of service purposes when engine is off).
	Regarding instant Claim 4, Claim 1, upon which Claim 4 is dependent, has been rejected above.  The combined references further disclose wherein the first line comprises at least one fluid pressure regulating device associated with the first line and fluidly attached to the fluid reservoir assembly (Heidemeyer, Figure 1; Paragraph [0027]; distributor 7 and nozzles 8 serve as pressure regulators in the line).  
	Regarding instant Claim 5, Claim 1, upon which Claim 5 is dependent, has been rejected above.  The combined references further disclose wherein the refrigerant 
	Regarding instant Claim 7, Heidemeyer discloses a method of filtering for a refrigerant filtration system of a fluid injection system for an internal combustion engine (Abstract; Paragraph [0002]; Paragraph [0003]; method of operating a system for delivering water/coolant/refrigerant to an internal combustion engine via injection) comprising:  a fluid reservoir assembly provided with at least one fluid inlet port and a first reservoir to receive a refrigerant in a raw state (Figure 1; Paragraph [0027]; reservoir 1 and filling pipe 2 for water); at least one filter medium comprising a filter inlet portion and a filter outlet portion, so that the filter medium inlet portion is in fluid association with the first reservoir to receive the refrigerant (Figure 1; Paragraph [0030]; feed line 4 provides an inlet portion for filter cartridge 12 and fluid communication with reservoir 1; outlet provides outlet portion); a first refrigerant conveying line provided with a first end associated with the fluid injection system (Figure 1; Paragraph [0027]; supply line 6); at least one pump capable of increasing the pressure inside the first line and said fluid being conveyed inside the first line (Figure 1; Paragraph [0027]; delivery pump 5 pressurizes fluid line four and delivers water to injection nozzles 8); characterized in that said method comprises the steps of:  providing the refrigerant in raw state, said provision being made by the fluid inlet port (Figure 1; Paragraph [0027]; water fills reservoir 1 via filling pipe 2); forcing the refrigerant into the filter inlet portion (Figure 1; Paragraph [0027]; delivery pump 5 pressurizes fluid line four); filtering the refrigerant through the filter medium (Figure 1; Paragraph [0030]; filter cartridge 12); conveying the refrigerant from the filter outlet port to the fluid injection system, said fluid passing 
While Heidemeyer discloses a return line for return of filtered water to the reservoir (Figure 1; Paragraph [0028]; return line 9), the reference is silent on a second reservoir associated with the filter medium outlet portion.
	Moorey discloses a portable water purification system in the same field of endeavor as Heidemeyer, as it solves the mutual problem of treating water via filtration (Abstract).  Moorey further discloses a reservoir for storing water after filtration before distribution using pumps and associated lines for storing the water after filtration (Paragraph [0133]; storage tank that is provided with pumps for distribution).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the fluid reservoir assembly and first line of Heidemeyer by further including within the first line a second reservoir provided with a fluid outlet port as taught by Moorey because Moorey discloses such a reservoir stores the water after filtration (Moorey, Paragraph [0133]).
	Regarding instant Claim 8, Claim 7, upon which Claim 8 is dependent, has been rejected above.  The combined references further disclose: acquiring the actual condition of the refrigerant stored inside the second reservoir (Heidemeyer, Paragraph [0029]; conductivity sensor arranged within reservoir of Heidemeyer, such a sensor would also be placed within the second reservoir for the same desired function); evaluating the actual condition of the refrigerant stored inside the second reservoir (Heidemeyer, Paragraph [0029]; warning signal produced after evaluation); determining the position of the flow-directing valve (Heidemeyer, Figure 1; Paragraph [0028]; multi-
	Regarding instant Claim 9, Claim 8, upon which Claim 9 is dependent, has been rejected above.  The combined references further disclose: acquiring the actual physical state of the refrigerant stored inside the second reservoir using at least one sensor (Heidemeyer, Paragraph [0029]; conductivity sensor arranged within reservoir of Heidemeyer, such a sensor would also be placed within the second reservoir for the same desired function); sending at least one signal to a control unit, said signal containing the actual physical state of the refrigerant stored inside the second reservoir; processing the signal from the refrigerant in the control unit; determining an action on the refrigerant stored inside the second reservoir; performing the action on the refrigerant stored inside the second reservoir (Heidemeyer, Paragraph [0029]; sensor signal regarding conductivity of refrigerant in reservoir received, warning signal outputted or not depending on conductivity signal).  
	Regarding instant Claim 10, Claim 7, upon which Claim 10 is dependent, has been rejected above.  The combined references further disclose: acquiring the actual electrical conductivity of the refrigerant stored inside the second reservoir using at least one sensor (Heidemeyer, Paragraph [0029]; conductivity sensor arranged within reservoir of Heidemeyer, such a sensor would also be placed within the second reservoir for the same desired function); sending at least one signal to a control unit, said signal containing the actual electrical conductivity of the refrigerant stored inside the second reservoir; processing the signal from the refrigerant in the control unit .  
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Heidemeyer et al. (herein referred to as “Heidemeyer”, US Pat Pub. 2019/0040819; found in IDS filed 10/06/2020) in view of Moorey et al. (herein referred to as “Moorey”, US Pat Pub. 2007/0199875) as applied to claim 1 above, and further in view of Peterson, US Pat Pub. 2003/0089651.
	Regarding instant Claim 6, Claim 1, upon which Claim 6 is dependent, has been rejected above.  The combined references disclose a return line for return of filtered water to the reservoir to be filtered again (Heidemeyer, Figure 1; Paragraph [0028]; return line 9).

	Peterson discloses a water system for bacteria control in the same field of endeavor as the combined references, as it solves the mutual problem of water treatment systems using filtration water for later consumption (Abstract; Paragraph [0015]; Paragraph [0017]).  Peterson further discloses a line associated with a valve that directs water in a first line to be delivered to the filter inlet portion of a filter medium in a recirculation loop that provides continuous filtration to the water (Paragraph [0017]; AMOT valve 42 and recirculation line 44 for strainer/filter unit 44; see that valve directs a portion of water through recirculation line 44 while providing remaining water to another process).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first line and the filter inlet portion of the filter medium of the refrigerant filtration system of Heidemeyer to further comprise a third line associated with a second flow-directing valve that conveys refrigerant from the first line to said inlet portion of the filter medium as taught by Peterson because Peterson discloses such a line and valve configuration will provide for continuous filtration of the refrigerant (Peterson, Paragraph [0017]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        03/26/2022